Citation Nr: 1604851	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to April 2004 which service included service in the Persian Gulf from August 2003 to March 2004.  The Veteran also had an earlier period of service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran also filed a June 2014 notice of disagreement to the August 2013 rating decision that, among other things, denied his claim of service connection for depression.  However, the Board finds that it does not have jurisdiction over this claim because the record does not show that he thereafter filed a Substantive Appeal after the issuance of the August 2015 statement of the case or that the issue was certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Also see 38 C.F.R. §§ 20.200, 20.302(c) (2015) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  


FINDINGS OF FACT

1.  A right knee disorder, diagnosed as a chronic strain, had its onset in service.

2.  A left knee disorder, diagnosed as a chronic strain, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder, diagnosed as a chronic strain, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for a left knee disorder, diagnosed as a chronic strain, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for bilateral knee disabilities.  In written statements to the RO he claims, in substance, that he noticed that he manifested objective symptoms of his bilateral knee disabilities (i.e., pain) while on active duty and it has continued to the current time.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed chronic knee strains.  See, e.g., magnetic resonance imaging evaluations (MRIs) of the knees dated in June 2010.  In addition, at the Veteran's March 2004 separation examination he reported having a continued problem with knee pain.  Moreover, the Board finds the Veteran's separation examination along with his lay statements regarding his first manifesting objective symptoms of a bilateral knee disability (i.e., chronic pain) while on active duty is proof of the in-service incurrence of the injury because this symptom is observable by lay persons and is consistent with the in-service medical history.  See Davidson.  Lastly, the Board finds the Veteran's writing to VA regarding his having, in substance, continued problems with this observable symptom of his right and left knee disorders is proof that his knee disorders have continued since service because this symptom is observable by lay persons.  Id.  

In reaching this conclusion, the Board has not overlooked the January 2012 VA examiners opinions.  However, the examiner appeared to have overlooked the fact that a June 2010 MRI diagnosed the Veteran with chronic bilateral knee strains when providing the opinion about whether the claimant had current knee disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Moreover, the examiner relied solely on negative evidence (i.e., the appellant waiting for years post-service to seek treatment for his knees despite having insurance) in providing a negative nexus opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board does not find the opinions provided by the January 2012 VA examiner to be probative evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his right and left disorders, diagnosed as chronic strains, are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a right knee disorder, diagnosed as a chronic strain, is granted.

Service connection for a left knee disorder, diagnosed as a chronic strain, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


